Hunt, J.
¶20 (concurring) I agree with my colleagues that Tacoma improperly taxed Gypsum. But I write separately to clarify the statutory definition of “use” in former RCW 82.12.010(2) (1994).
¶21 The version of former RCW 82.12.010(2) in effect during the period of contested taxation here, January 1, 1996, to December 31, 2000, provided the following definition of “use”:
“Use,” “used,” “using,” or “put to use” shall have their ordinary meaning, and shall mean the first act within this state by which the taxpayer takes or assumes dominion or control over the article of tangible personal property (as a consumer), and include installation, storage, withdrawal from storage, or any other act preparatory to subsequent actual use or consumption within this state.
(Emphasis added.)6
¶22 In essence, the majority adopts Gypsum’s argument and holds that for purposes of imposing a use tax on natural gas, the legislature limited former RCW 82.12.010(2)’s definition of “use” to mean only “the first taking of dominion *673and control in Washington.” Majority at 669. In my view, the majority’s narrow reading of former RCW 82.12.010(2)’s definition is contrary to the statute’s plain language because it ignores the preceding “ordinary meaning” of “use” in the first clause of the statute. In contrast, the plain language of the statute provides a more expansive definition, including as a means of taking or assuming “dominion and control” that “use . . . shall have [its] ordinary meaning.” Former RCW 82.12.010(2).
I. Statutory Construction
¶23 When interpreting statutory language, our goal is to carry out the legislature’s intent. Simpson Inv. Co. v. Dep’t of Revenue, 141 Wn.2d 139, 148, 3 P.3d 741 (2000). If a statute is clear on its face, we derive the legislature’s intent from the plain language and ordinary meaning of the statute alone. Berrocal v. Fernandez, 155 Wn.2d 585, 590, 121 P.3d 82 (2005).7 Nonetheless, we must avoid unlikely, absurd, or strained results. Berrocal, 155 Wn.2d at 590; see also Nelson Alaska Seafoods, Inc. v. Dep’t of Revenue, 143 Wn. App. 455, 462, 177 P.3d 1161 (2008).
II. Plain Language
“Ordinary Meaning”
¶24 The plain language of the first clause of former RCW 82.12.010(2) expressly encompasses the ordinary meaning of the word “use”: “ ‘Use,’ ‘used,’ ‘using,’ or ‘put to use’ shall *674have their ordinary meaning.” Where, as here, the legislature “has not specifically defined” the “ordinary meaning” of “use,”8 we adopt its “common meaning,” which “may be determined by referring to a dictionary.” Quadrant Corp. v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 154 Wn.2d 224, 239, 110 P.3d 1132 (2005) (citing Dahl-Smyth, Inc. v. City of Walla Walla, 148 Wn.2d 835, 842-43, 64 P.3d 15 (2003)). The relevant dictionary definitions of “use” include “to put into action or service : have recourse to or enjoyment of: employ” and “to expend or consume by putting to use.” Webster’s Third New International Dictionary 2523-24 (1971).
¶25 Thus, the legislature has not restricted former RCW 82.12.010(2)’s definition of “use” to occur only when a party establishes “dominion and control” over natural gas. Rather, “use” can also occur, for example, when a customer “consumes” natural gas, which may in retail customer circumstances also constitute that customer’s first exercise of “dominion and control” over the gas.
¶26 Here, however, regardless of the applicable definition of “use,” I agree with the majority that Gypsum “used” the natural gas at issue when it first exercised dominion and control over the gas after it entered the state near Sumas.9 Former RCW 82.12.010(2). Accordingly, because Gypsum had already “used” the natural gas at Sumas before transporting it to its Tacoma manufacturing plant, Gypsum could not “use” it again within Tacoma’s city limits. Therefore, there was no taxable event for which Tacoma could impose and collect a use tax.10
*675¶27 Accordingly, I concur in the majority’s holding that Tacoma improperly collected a use tax from Gypsum and that Tacoma must refund this tax to Gypsum.
Review granted at 165 Wn.2d 1023 (2009).

 Chapter 14 of Title 82 RCW authorizes local use taxation. Chapter 12 of Title 82 RCW concerns state use taxes. RCW 82.14.020 (local tax) provides that the definition of “use” under chapter 12 (state tax) also applies to local use taxes, such that the “ordinary meaning” of “use” governs Tacoma city taxes as well as state taxes. See former RCW 82.14.020(7) (1983), which provided:
Definitions — Where retail sale occurs.
The meaning ascribed to words and phrases in [chapter 82.12 RCW] insofar as applicable, shall have full force and effect with respect to taxes imposed under authority of this chapter.
{Recodified as RCW 82.14.020(9).)


 “In ascertaining this intent, the language at issue must be evaluated in the context of the entire statute.” Simpson Inv. Co., 141 Wn.2d at 149. We must view each provision in relation to other provisions and harmonize, if possible, to ensure proper construction of every provision. Quadrant Corp. v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 154 Wn.2d 224, 238-39, 110 P.3d 1132 (2005) (We “ ‘[begin] with the statute’s plain language and ordinary meaning,’ ” but we also look to “the applicable legislative enactment as a whole, harmonizing its provisions by reading them in context with related provisions and the statute as a whole.” (quoting King County v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 142 Wn.2d 543, 555, 14 P.3d 133 (2000))).


 Insofar as the majority asserts that the second clause of the statute, “the first act within this state by which the taxpayer takes or assumes dominion or control,” provides a specific statutory definition of “use,” I respectfully disagree. Majority at 668.


 And Gypsum paid a state use tax on the natural gas, under former RCW 82.12.022 (1994), when Gypsum first exercised this dominion and control near Sumas.


 In addition, in my view, the legislative intent behind former RCW 82.12.010(2) and 82.14.020(7) are not consistent. In order to ameliorate the loss of revenue to cities caused by federal legislation, our state legislature expressly gave *675cities the option of taxing natural gas “used” within city limits, but only if that is the taxpayer’s first act of use within the State. Former RCW 82.12.010(2); RCW 82.14.230(1); former RCW 82.14.020(7). See, e.g., the following historical and statutory note to RCW 82.12.022:
Intent — 1989 c 384: “Due to a change in the federal regulations governing the sale of brokered natural gas, cities have lost significant revenues from the utility tax on natural gas. It is therefore the intent of the legislature to adjust the utility and use tax authority of the state and cities to maintain this revenue source for the municipalities and provide equality of taxation between intrastate and interstate transactions.” [1989 c 384 §1.]
Thus, it appears, for example, that if Northwest Pipelines had taken control over the natural gas at Sumas and piped it directly to Gypsum’s Tacoma plant, the city of Tacoma could have taxed Gypsum’s first use of and exercise of control over the natural gas because it occurred within city limits. Otherwise, however, Tacoma cannot take advantage of this ameliorating statute.
As Tacoma contends, however, the legislature may have intended to create two taxable events under the circumstances present here — the first event, subject to the state use tax, when Gypsum first exercised dominion and control over the gas at Sumas; and the second event, subject to a municipal use tax, when Gypsum consumed the gas at its Tacoma plant. But if this was the legislature’s intent in enacting the ameliorating use tax statute for municipalities, then it is for the legislature, not the court, to amend the statutory scheme to allow cities to impose and to collect such natural gas use taxes.